On Application for Termination of Probation.
On July 24, 2000, respondent filed an application for termination of probation. The court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its June 8,1999 order.
THEREFORE, IT IS ORDERED by the court that the probation of Mark W. Fidler, Attorney Registration No. 0020309, last known business address in Cincinnati, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be *1207made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Cincinnati Bar Assn. v. Fidler (1998), 83 Ohio St.3d 396, 700 N.E.2d 323, and Cincinnati Bar Assn. v. Fidler (1999), 86 Ohio St.3d 1201, 711 N.E.2d 690.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.